Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Lock et al. WO 2005/076973 discloses a prosthetic heart valve having a proximal end and a distal end comprising: an annular ring portion at an outflow end of the prosthetic heart valve revealing the annular ring disposed on an outflow end; a stent portion adjacent the ring portion, the stent portion having a first annular blood-outflow-edge region upstream of a second annular blood-outflow-edge region, the first annular blood-outflow-edge region being congruent with the second annular blood-outflow-edge region; and a plurality of valve leaflets supported by the stent portion wherein the first annular blood-outflow-edge region and the second annular blood-outflow-edge region extend annularly around the valve in a serpentine pattern having peaks and troughs; wherein the first annular blood-outflow-edge region and the second annular blood-outflow-edge region are spaced apart by elongated slots, the slots being interrupted by links connecting the first annular blood-outflow-edge region and the second annular blood-outflow edge region, wherein the first annular blood-outflow-edge region and the second annular blood-outflow-edge region are capable of independent movement relative to one another in the vicinity of strut structures that connect the ring portion to the stent portion. However, Lock et al. does not expressly disclose the peaks of the first annular blood-outflow-edge region are not directly coupled to the corresponding peaks of the second annular blood-outflow-edge regions. Furthermore, Lock et al. does not expressly disclose wherein each of the plurality of valve leaflets includes an upper free edge and a lower edge, the lower edge passing through a corresponding one of the elongated slots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774